Citation Nr: 0734951	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-20 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by dehydration.

2.  Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1978, January 2, 1991 to June 18, 1991, and October 2002 to 
February 2003.  The veteran also served with the U.S. Army 
National Guard from October 1990 to May 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

In January 2006, the veteran testified at the RO before a 
Decision Review Officer; a copy of the hearing transcript is 
contained in the claims file. 

The issue of service connection for major depression is 
REMANDED to the Agency of Original Jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.


FINDING OF FACT

There is no competent medical evidence of a chronic 
disability manifested by dehydration.






CONCLUSION OF LAW

Claimed chronic disability manifested by dehydration was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  February and March 
2004 VA notice and duty to assist letters were sent to the 
veteran prior to the initial AOJ decision in this matter.  
These letters informed the appellant of what evidence was 
needed to establish a service connection claim, of what VA 
would do or had done, what evidence he should provide, 
informed the appellant that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claims, and asked him to provide any 
information in his possession.  

With respect to the VA's duty to assist, the AOJ obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The AOJ requested and received 
the veteran's active duty and National Guard service medical 
records.  The claims file also contains records from the 
Social Security Administration (SSA) including treatment 
records from the First Panamerican Hospital.  Further, the 
AOJ obtained outpatient treatment records from the San Juan 
VA Medical Center (VAMC) between October 2003 and December 
2005.  Thus, the Board is not aware of the existence of 
additional relevant evidence in connection with the 
appellant's claim that VA has not sought.  For reasons that 
will be further explained in the "analysis" section, the 
Board finds that there is no evidence of a current diagnosis 
of a chronic disability manifested by dehydration.  Thus, a 
VA examination, pursuant to 38 U.S.C.A. § 5103A (d)(2) and 
38 C.F.R. § 3.159(c)(4)(i), is unnecessary prior to final 
adjudication of this claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a March 
2006 letter, the appellant was provided with notice of the 
type of evidence necessary to establish a disability rating 
and effective date, if an increased rating was granted on 
appeal.  Since the veteran's service connection claim for a 
chronic disability manifested by dehydration is being denied, 
no disability rating or effective date will be assigned, so 
the Board finds that there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, 
supra.  The appellant and his representative have not alleged 
any prejudice with respect to the timing of the notification, 
nor has any been shown.  

The Board finds that the evidence of record -service medical 
records, SSA records, VA medical treatment records, VA 
examination, and lay statements -- is adequate for 
determining whether the criteria for service connection for a 
chronic disability manifested by dehydration have been met.  
Accordingly, the Board finds that the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and no further assistance to 
the appellant in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1131 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war or after December 31, 1946, develops certain 
chronic diseases to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (2007).  

The veteran contends that a chronic disability manifested by 
dehydration was incurred during his last period of active 
service, between October 2002 and February 2003.  
Specifically, the veteran claims that a stomach disorder was 
manifested by dehydration.  

Service medical records show that the veteran was treated for 
dehydration in December 2002 when he complained of symptoms 
including vomiting and weakness.  The veteran was treated 
with an intravenous drop; no diagnosis of a chronic disorder 
was provided.  Subsequently, the veteran made no further 
complaints of dehydration or any symptoms of dehydration.  
There was no diagnosis or any other medical evidence of a 
chronic disability manifested by dehydration shown in 
service.  His Post Deployment Health Assessment report also 
fails to show any evidence of a chronic disability manifested 
by dehydration.

Post-service medical records include VA outpatient treatment 
records, between October 2003 and December 2005, and private 
treatment records from First Panamerican Hospital.  A close 
review of these records shows that the veteran's stomach was 
examined in November 2003 and April 2004 with normal results.  
The VA physician found that his bowel sounds were normal and 
his stomach was non-tender and soft with no masses or 
organomegaly.  In December 2005, the veteran complained of 
gastroesophageal reflux disease (GERD) symptoms; however, no 
diagnosis of a chronic GERD disorder was provided.  The 
claims file contains no medical evidence or diagnosis of a 
chronic disability manifested by dehydration.  

Thus, without evidence of a current diagnosis for a chronic 
disability manifested by dehydration, the Board determines 
that a VA examination is unnecessary prior to final 
adjudication of the veteran's claim.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. 
App. at 79.  Based on the above evidence, the Board finds 
that, in the absence of competent medical evidence of a 
diagnosed chronic disability manifested by dehydration, the 
veteran's service connection claim for a chronic disability 
manifested by dehydration must be denied.  

Finally, the appellant and his representative may believe 
that there was a causal relationship between the veteran's 
service and a chronic disability manifested by dehydration.  
However, the Board notes that there is no indication that 
they possess the requisite knowledge, skill, experience, 
training, or education to qualify as a medical expert for 
their statements to be considered competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay persons 
are not considered competent to offer medical opinions 
regarding causation or diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the veteran's claimed disorder; it 
follows that, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a chronic disability manifested by 
dehydration is denied.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  

The veteran contends that major depression was incurred 
during his last period of active duty service in Guantanamo 
Bay, between October 2002 and February 2003.

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).

Collectively, the AOJ's August 2004 rating decision and April 
2005 Statement of the Case denied the veteran's claim for 
service connection for major depression on the grounds of 
preexisting disability, alcohol abuse, and the lack of 
medical evidence linking the veteran's major depression to 
service.  

Service medical records show that upon separation in June 
1991 the veteran was found to be clinically normal with no 
psychological disorders.  Likewise, National Guard records 
show that in January 2000 the veteran did not have any 
psychological disorders.  A Pre-Deployment Health Assessment 
report dated in September 2002 shows that prior to entering 
his last period of active duty service the veteran made no 
complaints of depression and was found to be clinically 
normal.  After approximately 4 weeks of service in Guantanamo 
Bay, in December 2002, the veteran reported to the emergency 
room complaining of stress and depression.  The veteran 
reported no prior history of depression and was given a 
diagnosis of depression.  Subsequently, the veteran underwent 
a psychiatric evaluation and was found to have an adjustment 
disorder with dependent personality traits.  Alcohol abuse 
and personality disorders were ruled out by the psychiatrist; 
however, alcohol dependence was suspected.  In May 2004, the 
veteran was discharged from the Army National Guard, due to 
major depression.  

The veteran was afforded a VA psychiatric examination in 
March 2004.  His claims file was not provided for the VA 
examiner's review.  The VA examiner found that the veteran's 
depression and alcohol abuse were in full remission.  
However, VA treatment records as recent as April 2005 show 
that the veteran continues to be diagnosed with and treated 
for depression.

The Board notes that a preexisting injury or disease will be 
considered to have been aggravated by active military service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held, in Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004), that the correct standard for 
rebutting the presumption of soundness under 38 U.S.C.A. 
§ 1111 (West 2002) requires that VA shows by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  See also 
VAOPGCPREC 3-2003.  

Further, the Board notes that for claims filed after October 
31, 1990, direct service connection may not be granted when a 
disability is the result of alcohol abuse.  38 C.F.R. § 3.301 
(a) (2007).

On remand, the veteran should be scheduled for a VA 
examination, by the appropriate specialist, to ascertain the 
nature, extent, and etiology of any psychiatric disorders.  
The examiner should indicate whether any psychiatric 
disorders found existed prior to service, was incurred during 
active service, within one year of discharge, or is due to 
alcohol abuse.  If the examiner finds that the veteran's 
disorders pre-existed service, the examiner should also 
indicate whether his condition was aggravated by military 
service.  See Wagner, supra; VAOPGCPREC 3-2003; see also 
38 C.F.R. § 3.306.  Further, if aggravation of any 
psychological disorders is found, the examiner should opine 
as to whether the increase in disability is due to the 
natural progress of the disease.  See 38 C.F.R. § 3.306 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for a VA psychiatric examination, by the 
appropriate specialist, regarding the 
veteran's psychiatric disorders, 
including major depression.  The examiner 
should ascertain the nature, extent, and 
etiology of any psychological 
disabilities.  The claims file must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the report should so 
indicate.  The examiner should perform 
any tests deemed necessary for an 
accurate assessment.  The examination 
report should include a detailed account 
of all pathology found to be present.  
After asking the veteran about the 
history of his disorders and reviewing 
the claims file, the examiner should 
offer opinions as to whether any 
psychiatric disorder, including major 
depression, is at least as likely as not 
(50 percent or more probability) (1) pre-
existed active service, (2) began during, 
or was aggravated as the result of active 
service, (3) manifested within one year 
of separation from active service, (4) is 
due to the natural progress of the 
disease, or (5) is due to alcohol abuse.  

If the etiology of the diagnosed 
disorder(s) is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  

The rationale for any opinions and all 
clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should state the 
reasons why.

2.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for service connection for major 
depression.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case, which 
discusses the ramifications of the 
holding in Wagner, supra, and aggravation 
of a preservice disability under 
38 C.F.R. § 3.306 (2007), and be afforded 
an opportunity to respond before the case 
is returned to the Board for further 
review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


